Citation Nr: 1804224	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-14 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 19, 2008, for the grant of dependency and indemnity (DIC) benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION
The Veteran had active service in the United States Army from September 1950 to September 1953, and in the U.S. Air Force from March 1954 to March 1974.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction has since been transferred to the Montgomery, Alabama RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in May 2017 when it was remanded to schedule the appellant for a hearing before a Veterans Law Judge (VLJ).  In this regard, the Board notes that the appellant withdrew her request for a hearing in the December 2017 writing.  See 38 C.F.R. § 20.704 (2017).  Thus, the case may now be reviewed on the merits.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In the December 2017 correspondence, the appellant withdrew the appeal in writing, prior to the promulgation of the Board's decision. 




CONCLUSION OF LAW

The criteria for withdrawal of the appellant's claim for an earlier effective date for DIC benefits have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by her authorized representative.  Id.  

In the instant matter, the appellant withdrew the claim of entitlement to an earlier effective date for DIC benefits in the December 2017 VA 21-438, statement in support of claim.  Accordingly, the Board finds that the appellant's withdrawal of the claim to be valid.  Thus, the Board no longer has jurisdiction to review that issue, and the appeal, is dismissed.  38 U.S.C. § 7105(b)(2). 


ORDER

Entitlement to an effective date earlier than May 19, 2008, for the grant of DIC benefits is dismissed. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


